Winborne, J.
It is apparent from tbe language 'of tbe judgment below that tbe court, in arriving at tbe decision made, applied tbe equitable principle of restitution. However, upon tbe face of tbe factual situation in band, we are of opinion and bold that plaintiff may not, at this time, invoke tbe aid of a court of equity for application of that principle, since it appears that plaintiff is not without an adequate remedy at law. Equity will not lend its aid in any case where tbe party seeking it bas a full and complete remedy at law. Town of Zebulon v. Dawson, 216 N. C., 520, 5 S. E. (2d), 535; In re Estate of Daniel, ante, 18.
What, then, is the remedy at law? Tbe plaintiff bolds tbe sealed-promissory note of an individual obligor, O. Clair Conner, secured by a deed of trust signed, sealed and delivered by C. Clair Conner, in whom tbe deed, signed, sealed and delivered by Mrs. Sallie J. Bradshaw purports to vest tbe title. Tbe deed is made to C. Clair Conner individually, and in executing tbe note and tbe deed of trust securing tbe note be signed and sealed each as an indivdual, and does not purport to sign in a representative capacity. Moreover, tbe deed, tbe note and tbe deed of trust are clear and unambiguous, and there is in neither any expression *301tending to show agency or from which agency may be inferred. Under such circumstances, so long as the deed, the note and the deed of trust remain as they now are, a trusteeship may not be read into the deed, nor may an agency or the name of another party be read into the note and into the deed of trust.
See Restatement of the Law of Agency, section 325, 1 Mechem on Agency (2 Ed.), section 1405 et seq., particularly sections 1420 and 1425. Also, Bryson v. Lucas, 84 N. C., 680; Hicks v. Kenan, 139 N. C., 337, 51 S. E., 941; Basnight v. Jobbing Co., 148 N. C., 350, 62 S. E., 420.
Thus, until or unless there be a reformation of the deed, the note and the deed of trust, the legal remedy of foreclosure under the terms of the deed of trust or by civil action would seem to be available to plaintiff.
And so far as the rights of Guilford County in and to the Bradshaw property are concerned, it holds a deed from C. Clair Conner which is made expressly subject to the deed of trust securing the note which plaintiff holds.
On the other hand, we agree with the court below that the provision in the deed from O. Clair Conner to Guilford County, by which the county undertook to assume and agreed to pay the indebtedness to plaintiff secured by the deed of trust as aforesaid, is not enforceable as an express contract. The Constitution of North Carolina, Article VII, section 7, declares: “No county, city, town, or other municipal corporation shall contract any debt, pledge its faith or loan its credit, nor shall any tax be levied or collected by any officers of the same except for the necessary expenses thereof, unless by a vote of the majority of the qualified voters therein.” The Constitution, Article V, section 4, further prescribes the limit by which counties may be authorized to incur public debt.
And the decisions of this Court uniformly hold that what are necessary expenses is a question for judicial determination. The courts determine whether a given project is a necessary expense of a county, but the board of commissioners for the county determine in their discretion whether such project is necessary or needed in the designated locality. Among others, see the cases of Henderson v. Wilmington, 191 N. C., 269, 132 S. E., 25; Palmer v. Haywood County, 212 N. C., 284, 193 S. E., 668; Sing v. Charlotte, 213 N. C., 60, 195 S. E., 271; Power Co. v. Clay County, 213 N. C., 698, 197 S. E., 603, and cases cited.
Moreover, every county in the State is a body politic and corporate and has only such powers as are prescribed by statute, and those necessarily implied by law, and such powers can only be exercised by the board of commissioners, or in pursuance of a resolution adopted by the board. G. S., 153-1. Hence, in order to make a valid and binding *302contract the board of commissioners must act in its corporate capacity in a meeting duly held as prescribed by law. London v. Comrs., 193 N. C., 100, 136 S. E., 356; O'Neal v. Wake County, 196 N. C., 184, 145 S. E., 28.
Furthermore, the. Legislature has prescribed in the County Finance Act, Article 9 of chapter 153, G. S., the machinery by which a county may issue lawful and valid obligations for public purposes and necessary expenses, and pledge its faith. The Act applies to all counties. G. S., 153-71. And the Legislature, in the Act creating the Local Government Commission, expressly provides that approval by the commission of bonds or notes of a county, or other governmental unit, shall not extend to or be regarded as an approval of the legality of the bonds or notes in any respect. G. S., 159-12.
Testing the present case by these constitutional limitations and statutory provisions, and decisions of this Court interpretive thereof, it is sufficient to point to the lack of any corporate finding that the proposed undertaking, the purchase of a lot and the erection of a building thereon, was necessary or needed in the city of High Point for county governmental purposes. This is fundamental to the undertaking.- And the fact that “in the judgment of the several members” of the board of commissioners such a public building was necessary is not a corporate action, and determinative of the fact. See London v. Comrs., supra. Whether the present board of commissioners for Guilford County may now supply the deficiency nunc pro lunc and proceed to act in the premises is not now before us.
For reasons stated in this opinion, in the judgment below there is error.
Error and remanded.
Stacy, C. J., took no part in the consideration or decision of this case.